Title: To John Adams from J. Brazer Davis, 26 June 1825
From: Davis, J. Brazer
To: Adams, John


				
					
					Boston 26th June 1825
				
				The Washington Society, desirous to evince their respect for one of the Fathers of American Liberty, have directed me to request you, in their behalf, to accept the enclosed Ticket to the Dinner, prepared by the Society on the ensuing anniversary of American Independence.With the highest respect, /  I have the Honor to be, / Your most obedient servant
				
					J Brazer DavisCorrespd Secy W. Socy.
				
				
			